Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore joins Motorola PartnerSelect Program (TSX: NTI; OTCBB: NTLNF) TORONTO, March 23 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB:NTLNF), a global provider of asset management solutions, announced that it has entered into a relationship with Motorola under the Enterprise Mobility PartnerSelect Program. Northcores' entrance into the PartnerSelect program is a result of on-going development of mobile software applications through its Joint Venture (GE Asset Manager LLC), with GE Capital Solutions. The first result of this new relationship with Motorola is a series of mobile asset management components that will be deployed on the rugged Motorola MC75 Enterprise Digital Assistant (EDA). "Our clients have expressed a need for a comprehensive mobile platform to extend their reach into a geographically distributed asset pool. Our relationship with Motorola and its state of the art mobile computing solutions, such as the MC75, enables this capability and provides exciting new opportunities for both firms." said Duncan Copeland CEO of Northcore Technologies. << About Northcore Technologies Inc. >> Northcore Technologies provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.
